                                                                                                             Gaor4-
 Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 1 of 7
                                                                                                     I^SOC




                                                          U.S.DepartDienf of Justice

                                                         Andrew E. Lel/ing
                                                         United States Attorney
                                                         District ofMassachusetts

      Main Reception: (6J7) 74S-3IOO                     JohnJoseph Moakley VnUedStates Courthouse
                                                         I Coiniholue fftiy
                                                         Suite 9200
                                                         Boston, Massaohusttts 02210


                                                        June 10,2019

     SethP. Benrtan, Esq.
     Nutter McCleniien and Fish LLP                                           :
     155 SeaportBlvd.
     Boston, MA 02210

    Kate Con'igan, Esq.
    Corrigan Wc/boum & Stokke. APLC
    4100 Newport Place, Suite 550
    Newport Beach, CA. 92(560

   Jeremy N. Goldman, Esq.
   Law Offices of Jer«i)y N. Goldman
   19200 Von Kaniiaji Avenue, Suite 300
   Irvine. CA 92612

          Ro:     United States v..Jeffrey Bizzack                                                              -




  Dear Mr. Bcrman, Ms. Corrigati and Mr. Goldman;

         7'hc United States Attorney fortheDisfrict ofMassachusetts ("the U.S. Attorney") and your
 client, JeffreyM. Bizzack ("Defendant*'), agreeas follows pursuant to Federal Rule of Criminal
 Procedure 11(c)(1)(B):

         1.      ChajiL^e of Plea

        No later tijan August 15,2019, Defendant will waive indictment and pleadguilty to Count
One of the Information charging him with conspiracy to commit mail fraud and Jioncst services
mail fi-aiid, in violatioji of Title 18, United Stales Code, Section 1349. Defendant admits that he
committed the crime specified in that count and is in fact guilty of that crime. Defendant also
agiees to waive venue, to waive any applicable statute of limitations, and to waive any legal or
procedural defects in the Information, Defendant agrees not to dispute the accuracyof the facts
alleged in the infbmiatioii.




                                                                                       -7
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 2 of 7




            The U.S. Attorney agrees not tocharge Defendant with fiirther criminal oifenses based on
     the conduct underlying the crime charged in this case tliat is known to the U.S. Attorney atthis
     time.


             2.      Penalties


             Defendant faces the following maximum penalties: incarceration for20years; supervised
     releasefor threeyears; a fine of $250,000, or twicethe gross gain or loss,whichever is greater; a
     mandatory special assessment of $100; restitution; and forfeiture to the extent charged in the
     Information.

             3.      Sentencing Guidelines

             The paities agree, based on the following calcuiations, that Defendant's total "offense
    IcYcl" under the Guidelines Is 15:

                    a) Defendant'sbaseoffense level is 8 because the offense of conviction includes
                       conspiracy to commit honest servicesmail fraud(USSG § 2B4.I(a));

                    b) Defendant's offense level is increased by 10, because tiievalue of the bribe is
                        more than $150,000 but not more than $250,000 (USSO                         §§
                        2B4.1 (b)(1)(B), 2BI. I(b)(1)(F)); and,

                    c) Defendant's offense level is decreased by 3, because Defendant has accepted
                       responsibility forhiscrime (USSG § 3Bl.l(b)).

             Defendant understands that tlie Court is not required to follow this calculation, and that
    Defendant may notwithdraw his guilty plea ifDefendant disagrees with how the C^uit calculates
    ti-ie Guidelines or withthe sentence the Courtimposes,

             Defendant alsounderstands thatthegovernment willobjectto anyreduction inhissentence
    based on acceptance of responsibility if: (a) at sentencing. Defendant does not clearly aocqit
    responsibility for the crime he Is pleading guilty tocommitting; or(b) by the time ofsentencing,
    Defendant hascommitted a newfederal or stateoffense, or has in anywayobstructed justice.
           If aftcj signing this Agreement. Defendant'.<i criminal history score or Criminal History
    Category is reduced, the U.S. Attorney reserves theright to sccic an upward departure under the
    Guidelines.


           Nothing inthis Pica Agreement affects tlie U.S. Attorney's obligation toprovide the Court
    and theU.S. Piobation OfBoe with accurate andcomplete inibrroatlon regarding this case.
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 3 of 7




             4.      Sentence Reoominendatioii

             TheU.S. Attorney agrees to recomraend thefollowing .sentence to theCourt:

                     a) a term of imprisonment of 9 months;

                     b) a fine or otherfinancial |)enalty of $75,000;.

                     c) 12 months of supervisedrelease;

                     d) amandatary special assessment of$100, which Defendant mustpay totheClerk
                        of the Court by the dateof sentencing;

                     e) restitution inan amount tobedetennlned by.the Court atsentencing; and
                    f) forfeiture as set forth InParagraph 6.

             in addition, tlie parties agree jointly to recommend the following special condition of any
     term of supervised releaseor probation:

            During the period of supervised release or probation. Defendant mus^ within six months
     of sentencingor release fromcustody,whicheveris later:

                    a) cooperate with theExamination and Collection Divisions ofthe IRS;

                    b) provide to the Examination Division all financial Information necessary to
                        detennine Defendant's priortax liabilities;

                    c) pjovide to the Collection Division ail financial information necessary to
                       deteraiine Defendant's abilityto pay;

                   d) fileaccurate and complete taxretums forthose years forwhich returns were not
                       filedor for which inSccurate returns were filed; arid

                   e) make agood faith effort to payalldelinquent andadditional taxes, interest, and
                       penalties.

                   Waiver of Apt?e||ftlc Rights and Challenges to Conviction or Sentence

            Defendant lias Uie right to cballen^ his conviction attd sentence on "direct appeal" This ^—n.
    means that Defendant has the right to ^ ahiglrcr court (the "appeals comV') to look at what           \
    happened in this case and, ifthe appeal^urt finds that the trial court or tl^jartlcs made certalu \X 'J
    mistakes, ovciiurn Defendant's conviwon orsentence. Also, in some Instances, Defendant has the         ^
    rigiit to file aseparate civil lawsuit (Riming that serious mistakes wereynade in this oase and th         ~

                                                                                              "7/5//?
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 4 of 7




     his conviction oN^ntencc should be cnhvtumed.
               Defendant umicrstands that he ha\tltese rights, but now agrees to give them up.
     Specifically, Defendant agrees that;

                          a) He will noN^allenge his convlctihnon direct appeal orin any other proceeding,
                              including In Vwparate civil lawsuit^«Qnd
                          b) He will not challei^c any prison sentei^ of24 months or less or any court
                              orders relating to wfcilurc, restitution, Tmcs or supervised release. This
                              provision la binding e^ iftlte Court's Guidelines analysis is diiferent than the
                              one in this Agreement

                          c)\T>e U.S. Attorney agrees >^t, regardless of hdw the Court calculates
                                ^ndant's sentence, the U.SK^ttomey will not ajt^l any sentence of
                              im^sonmenl of 9months or more
                    fendant understands that, by agreeing to tlie above, he is agreeing tliht his conviction
    and sentcn\je will be final       the Court issues awritten judgment after the senftncing hearing
    in this cascNTlrat is. after tlieX^uit issues aWritten iudcm^. Defendant will losXflie right to
    appeal or oll>\wlse clmllenee lAconviction and sentence, regafaiesa ofwhetiier he la^- changes
                          ig new informatioibthat would have led him not to\gree to give uo thes^^ts in
    IIk first pIflCfi,

             Defendant a^mwledges that h\ is agreeing to give up theseNnghts at least partl^^m
    exchange for concessi^s the U.S. Attorn^is making in tliis Agreement.
            7he partiei agree that, despite giving>op these rights, Defendant kee^the right to later)
    claim tliat his lawyer render^ ine^ective assistance ofcounsel, or that the pros^tor engaged in
    misconduct serious enough toVititle Defendant tohave hisconviction orsentenceovertiimed.
             6.          Forfeiture


           Defendant hereby waives and releases any claims Defendant may have to any vehicles,
    currency, oroilier personal property seized bytheUnited States, orseized byany state or local law
    enforcement agency and turned over tothe United States, during theinvestigation and prasecutlon
    of tiiis case, and consents to the forfeiture of all such assets.

               7.        cjvil Liability

          Tliis Pico Agreement docs not affect any civil liability, including any tax llabilify,
    Defendant lias incun edor may later incur duetohiscriminal conduct and guilty plea totjiocharge
    specified in Paiagraph I of this Agreement,




                                                                                                          .C-
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 5 of 7




               8.    Breach of Pica Aercement

              Defendant understands that if he breaches any provision of this Agreement, Defendant
     cannot use that breach asareason towithdraw his guilty plea. Defendant's breach, however, would
     give tiie U.S. Attorney the right to be released from his commitments under this Agreement, and
     would allow theU.S. Attorney topursue any charges that were, orarc tobe, dismissed under this
     Agreement.

             IfDefendant breaches any provision ofthis Agreement, the U.S. Attorney would also have
     the right to use against Defendant any ofDefendant's statements, and any inibrraation ormaterials
    he provided to the govCTnment during investigation or prosecution ofhis case. The U.S. Attorn^
    would have this right even if the parties had mtered any earlier written or oral agreements or
    understandingsabout this issue.
            Finally, if Defendant breaches any provision ofthis Agreement, he thereby waives any
    defenses based on the statuteoflimitations, constitutional protections against pro-indictment delay,
    and the Speedy Trial Act, that Defendant otherwise may have had toany charges based on conduct
    occurring before the dateof thisAgrcemcnL

              9     Wlio is Bound bv Plea Agreement

            This Agreement is only between Defendant and the U.S. Attorney for the District of
    Massachusetts. It docs not bind the Attorney Ocnciai ofthe United States or any other federal,
    state, or localprosecuting authorities.

              10.   Modifications to Plea Agreement

           This Agrccjuent can be modified or supplemented only In a written memorandum signed
    by both parties, or through proceedings in opencourt




                                                                                                 ^         7A/a
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 6 of 7




           If(his lettei* accurately reflects the agreement between (he U.S. Attorney and Defendant,
    please have Defendant sign the Acknowledgment ofPlea Agi'ecment below. Pleasealso sign below
    as Witness. Return the original oftliis letter to Assistant U.S. Attorney Eric S. Rosen.
                                               Sincerely,

                                               ANDREW E. LELLING
                                               United States Attorney


                                        By:
                                               steph™ e. frank
                                               Chief,Securities and Flnanoiai Fraud Unit
                                               JORDIDE LLANO
                                               Deputy Chief, Securities and Financial FraudUnit



                                              ERIC S.ROSEN
                                              JUSTIN D. O'CONNELL
                                              LESLIE A. WRIGHT
                                              KRISTEN A. KEARNEY
                                              Ai^istant U.S. Attorneys
Case 1:19-cr-10222-DPW Document 16 Filed 07/24/19 Page 7 of 7




                             ACKNOWLEDGMENT OF PLRA AGREEMENT

            I have read thisletter and discussed it with myattorneys. Theletter accurately presents my
     agreementwitlithe UnitedStatesAttomey*s Officefor the Districtof Massachusetts. Therearc no
    unwritten agreements between meand theUnited States Attorney's Office, andno United States
    government official has made anyunwritten promises orrepresentations tomeinconnection with
    my guilty plea. I havereceived noprioroffers to resolve thiscase.

           I understand thecrime 1ampleading guilty to, and themaximum penalties forthatcrime.
    1 have discussed the Sentencing Guidelines with my lawyers and I understand the sentencing
    ranges that may apply.

            1am satisfied with the legal t'q)resentation my lawyers have given me and we have had
    enough time to meet and discuss my case. Wc have discussed the charge against           possible
    defenses 1might have, thetennsofthis Agreement, and whetlier Ishould goto trial.

            I am entering Into thisAgreement freely and voluntarily and because I aminfact guilty of
    the offense. I believe thisAgreement is in mybest interest




 n Uli')                                             Defenc




     f      Wc certify tiiat Jeffrey M. Bizzackhas read this Agreonent and tiratwe have discussed
    what it means. We believe Jeffrey M.Bizzack understands theAgreement and is entering into it
    freely, voluntarily, and knowingly. We also certify that theU.S. Attomeyhunot extended any
    other offers regarding achange ofplea in this case.       ^    ^
^        revASeri
                                                    Selh P. Berman, Esq.
                                                    ICate Corrigon, Esq.
                                                    JeremyN. Ooldman, Esq.
                                                    Attorneys for Defendant

                                                    Date:
